DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on September 9, 2021, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on December 9, 2021, has been entered.
	Claims 8 and 9 are pending in the instant invention.  According to the Amendments to the Claims, filed December 9, 2021, claims 8 and 9 were amended and claims 1-7 and 10-15 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IB2018/052453, filed April 9, 2018, which claims priority under 35 U.S.C. § 119(a-d) to IN 201741012769, filed April 10, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on August 12, 2021, is acknowledged: a) Group III - claims 8 and 9; and b) solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate - p. 17, Example 6, solid dispersion comprising amorphous Lumateperone p-tosylate and hydroxypropyl methylcellulose (1:1 w/w), shown to the left above.
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, wherein the dispersing agent is hydroxypropyl methylcellulose, which encompasses the elected species, was not found to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on May 13, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on May 13, 2021, the instant Markush claim was restricted to a solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, wherein the dispersing agent is a pharmaceutically acceptable polymer selected from the group consisting of a hydroxy-propyl cellulose polymer, a hydroxypropyl methylcellulose polymer, a polyvinylpyrrolidone polymer, and a Syloid polymer, respectively.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on May 13, 2021.
Non-Final Rejection, mailed on May 13, 2021, or the Final Rejection, mailed on September 9, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed December 9, 2021.
	Thus, a third Office action and prosecution on the merits of claims 8 and 9 is contained within.

Reasons for Allowance

	Claims 8 and 9 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a solid dispersion comprising a dispersing agent and amorphous Lumateperone p-tosylate, as recited in claim 8.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided 
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
AMORPHOUS FORM AND SOLID DISPERSIONS OF LUMATEPERONE p-TOSYLATE

	has been deleted and replaced with the following:
---“SOLID DISPERSIONS OF AMORPHOUS LUMATEPERONE p-TOSYLATE”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“	A solid dispersion comprising amorphous Lumateperone p-tosylate in a dispersing agent;

	wherein the amorphous Lumateperone p-tosylate is of the formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;

	wherein the amorphous Lumateperone p-tosylate is characterized by a powder X-ray diffraction pattern as illustrated by Figure 3, Figure 4, Figure 5, or Figure 6; and

	wherein the dispersing agent is a pharmaceutically acceptable polymer selected from the group consisting of a hydroxypropyl cellulose polymer, a polyvinylpyrrolidone polymer, and a Syloid polymer.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The solid dispersion of claim 8, wherein the dispersing agent is a Syloid polymer.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Milagros A. Cepeda (Reg. No. 33,365) on December 13, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624